Exhibit 10.2

 

SECURITY AGREEMENT

 

 

DATE:

April 3, 2008

 

 

 

 

PARTIES:

Profile L.L.C.

 

 

6930 Cahaba Valley Road, Suite 200

 

 

Birmingham, AL 35242

(“Profile”)

 

 

 

 

ProUroCare Medical, Inc.

 

 

5500 Wayzata Boulevard #310

 

 

Golden Valley, MN 55416

(“ProUroCare”)

 

Cleveland, OH 44122 (the “Corporation”)

 

AGREEMENTS:

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Profile (the “Secured Party”), and ProUroCare (the
“Debtor”) agree as follows:

 

1.             Grant of Security Interest and Collateral.  In order to secure
payment and performance of the debt, liability and obligation evidenced by the
Promissory Note issued by the Debtor to the Secured Party dated April 3, 2008
(the “Note”) which arises out of that certain Asset Purchase Agreement dated
April 3, 2008 (the “Purchase Agreement”) for patents/applications and know-how
(the “Assets”) described on Exhibit A thereto.  Debtor hereby grants to the
Secured Party a security interest (the “Security Interest”) in the Assets.

 

2.             Representations, Warranties and Agreements.  Debtor represents,
warrants and agrees to and with each of the Secured Party that:

 

(a)           Debtor is duly incorporated, validly existing and in good standing
under the laws of the state of Nevada.  This Security Agreement has been duly
and validly authorized by all necessary corporate action.  Debtor has full power
and authority to execute this Agreement, to perform Debtor’s obligations
hereunder and to subject the Collateral to the Security Interest granted to the
Secured Party.

 

(b)           Debtor has and will maintain absolute title to the Assets free and
clear of all security interests, liens and encumbrances, and will defend the
Assets against all claims or demands of all persons other than the Secured
Party.

 

3.             Events of Default.  The occurrence of any Event of Default, as
defined in the Note, shall constitute an Event of Default hereunder.

 

4.             Remedies Upon Event of Default.  If any Event of Default shall
occur and be continuing, then the Secured Party may exercise any one or more of
the following rights or remedies:  (i) exercise and enforce any or all rights
and remedies available to the Secured Party

 

--------------------------------------------------------------------------------


 

under the Promissory Note; and (ii) exercise or enforce any or all other rights
or remedies available to the Secured Party by law or agreement against the
Assets, against Debtor or against any other person or property.

 

THE PARTIES have executed this Security Agreement the day and year first above
written.

 

 

Secured Party:

 

PROFILE, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Stanley L. Graves

 

 

Name:

Stanley L. Graves

 

 

Title:

Manager

 

 

 

 

 

 

Debtor:

 

PROUROCARE MEDICAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard Carlson

 

 

Name:

Richard Carlson

 

 

Title:

CEO

 

--------------------------------------------------------------------------------